DETAILED ACTION
Applicant's amendments and remarks, filed 1/11/21, are fully acknowledged by the Examiner. Currently, claims 22-25 are pending with claim 25 new. The following is a complete response to the 1/11/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 22-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Manzo (US 2012/0215220).
Regarding claim 22, Manzo teaches a surgical system for treating the tissue of a patient, comprising: a surgical robot comprising a mounting interface (1000); and a surgical instrument configured to be releasably attached to said mounting interface (100 as in par. [0046]), wherein said surgical instrument comprises:

an end effector extending distally from said elongate shaft (3), wherein said end effector comprises: a first jaw comprising a first electrode (jaw 7a with electrode 21a);
a second jaw comprising a second electrode (jaw 7b with electrode 21b), wherein said first jaw and said second jaw are configured to capture tissue therebetween and deliver electrical energy to the tissue (electrodes to deliver electrosurgical energy to fuse tissue as in par. [0080]); and
a gap setting member configured to define a gap between said first electrode and said second electrode to prevent contact between said first electrode and said second electrode (spacer lips 22a-b define a gap g between the electrodes and prevent contact as in at least par. [0082]);
a closure drive configured to move said first jaw relative to said second jaw between an open position and a closed position (drive mechanism as in par. [0065] and Figs 3-5a with a drive nut 16); a rotation drive configured to rotate said elongate shaft and said end effector about said longitudinal axis (par. [0044]);
an articulation drive configured to articulate said end effector relative to said elongate shaft (4), wherein said articulation drive comprises a first joint and a second joint (adjacent wrist links 12 in a pitch and yaw configuration), wherein said first joint is configured to permit said end effector to articulate about a first articulation axis (pitch as in par. [0060]), wherein said second joint is configured to permit said end effector to articulate about a second articulation axis (yaw as in par. [0060]), and wherein said first articulation axis and said second articulation axis are orthogonal (pitch and yaw are orthogonal); and a tissue cutting drive comprising a tissue cutting member configured to move between a proximal position and a distal position (20), wherein said closure drive, said rotation drive, said articulation drive, and said tissue cutting drive are each controlled by separate rotatable drive members of said plurality of

Regarding claim 23, Manzo teaches a surgical system for treating the tissue of a patient, comprising: a robot comprising a mounting interface (1000); and
an instrument configured to be replaceably attached to said mounting interface (100), wherein said instrument comprises:
a housing comprising a plurality of rotatable drive members (1); a shaft assembly extending distally from said housing, wherein said shaft assembly defines a longitudinal axis (shaft 2 with a longitudinal axis through the shaft);
an end effector extending distally from said shaft assembly (3), wherein said end effector comprises: a first jaw comprising a first electrode (jaw 7a with electrode 21a);
a second jaw comprising a second electrode (jaw 7b with electrode 21b), wherein said first jaw and said second jaw are configured to capture tissue therebetween and deliver electrical energy to the tissue (electrodes to deliver electrosurgical energy to fuse tissue as in par. [0080]); and
a gap setting member configured to define a gap between said first electrode and said second electrode to prevent contact between said first electrode and said second electrode (spacer lips 22a-b define a gap g between the electrodes and prevent contact as in at least par. [0082]);
a closure drive configured to move said first jaw relative to said second jaw between an open position and a closed position (drive mechanism as in par. [0065] and Figs 3-5a with a drive nut 16 to open and close the jaws);
a rotation drive configured to rotate said shaft assembly and said end effector about said longitudinal axis (par. [0044]);

a tissue cutting drive comprising a tissue cutting member configured to move between a proximal position and a distal position (20), wherein each of said closure drive, said rotation drive, said articulation drive, and said tissue cutting drive are controlled by different rotatable drive members of said plurality of rotatable drive members (closing of jaws controlled via 18 as in par. [0098]; rotation and articulation controlled via rotating disks 40 as in par. [0097]; cutting drive controlled via rotating worm gear, at least in part as in par. [0094]).
Regarding claim 24, Manzo teaches a surgical instrument for use with a surgical system for treating the tissue of a patient (instrument 100 for use with 1000), wherein said surgical system comprises a surgical robot comprising a mounting interface (1000), and wherein said surgical instrument comprises: a housing comprising a plurality of rotatable drive members (1); an elongate shaft extending distally from said housing, wherein said elongate shaft defines a longitudinal axis (shaft 2 with a longitudinal axis through the shaft);
an end effector extending distally from said elongate shaft (3), wherein said end effector comprises: a first jaw comprising a first electrode (7a with electrode 21a);
a second jaw comprising a second electrode (7b with electrode 22b), wherein said first jaw and said second jaw are configured to capture tissue therebetween and deliver electrical energy to the tissue (electrodes to deliver electrosurgical energy to fuse tissue as in par. [0080]); and

a rotation drive configured to rotate said elongate shaft and said end effector about said longitudinal axis (par. [0044]);
an articulation drive configured to articulate said end effector relative to said elongate shaft (4), wherein said articulation drive comprises an articulation joint comprising a first joint and a second joint (adjacent wrist links 12 in a pitch and yaw configuration), wherein said first joint is configured to permit said end effector to articulate about a first articulation axis (pitch as in par. [0060]), wherein said second joint is configured to permit said end effector to articulate about a second articulation axis (yaw as in par. [0060]), and wherein said first articulation axis and said second articulation axis are orthogonal (pitch and yaw are orthogonal); and a tissue cutting drive comprising a tissue cutting member configured to move between a proximal position and a distal position (20), wherein each of said closure drive, said rotation drive, said articulation drive, and said tissue cutting drive are configured to be coupled to individual rotatable drive members from said plurality of rotatable drive members (closing of jaws controlled via 18 as in par. [0098]; rotation and articulation controlled via rotating disks 40 as in par. [0097]; cutting drive controlled via rotating worm gear, at least in part as in par. [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manzo in view of Manzo (US 2008/0046122), hereafter Manzo 2008.
Regarding claim 25, Manzo is not explicit wherein said housing comprises a drive interface configured to facilitate releasable attachment of said surgical instrument to said mounting interface, and wherein said drive interface comprises said plurality of rotatable drive members thereon.
However, Manzo 2008 teaches a similar device using a drive interface to attach a surgical instrument to a mounting interface (Figs. 2c-d, 4b with pins 422 receives allow 401 to attach to adapter 228), the drive interface comprising rotatable drive members (rotatable members 418 to control articulation of the device).It would have been obvious to one of ordinary skill in the art to modify Manzo with the mounting mechanism of Manzo 2008 to attach the device to a surgical robotic arm, as a way to secure the surgical tool to the robotic arm while allowing for manipulation by the user.
Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive. Applicant argues that the drives are each controlled by separate rotatable drive members, and that Manzo does not teach a tissue cutting drive controlled by a separate rotation drive member. However, in the rejection, a worm gear is used to teach the cutting drive.
A new rejection has been made for new claim 25.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794